Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on July 2, 2021.

Restrictions/Elections
Applicant’s election of Group I (Claims 1- 7) in the reply filed on July 2, 2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a).

Applicant’s election of the following species:

    PNG
    media_image1.png
    88
    224
    media_image1.png
    Greyscale
is also acknowledged.
Since the above species was found free of prior art, the examination was expanded to the following species:

    PNG
    media_image2.png
    118
    308
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    37
    190
    media_image3.png
    Greyscale


Status of Claims
Claims 1-15 are currently pending and are the subject of this office action.
Claim 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 2, 2021.

The following species are under examination:
1) Compound 2:
 
    PNG
    media_image1.png
    88
    224
    media_image1.png
    Greyscale
elected by Applicant, which is free of prior art, and

2)

    PNG
    media_image2.png
    118
    308
    media_image2.png
    Greyscale
expanded by the Examiner.


Compound 2) is encompassed by claims 1-2.
The combined set of claims that read on one or both species and, as a consequence, are presently under examination are: 1-2 and 4-7.
As a consequence, Claim 3 is further withdrawn.

Due to Applicant’s election of compound:

    PNG
    media_image1.png
    88
    224
    media_image1.png
    Greyscale
as the species corresponding to a compound of general formula (I):

    PNG
    media_image4.png
    88
    212
    media_image4.png
    Greyscale
, the examination of the instant claims is restricted to the following CORE structure:

    PNG
    media_image5.png
    181
    288
    media_image5.png
    Greyscale

All other structures within the claims are not being examined, since they are not considered part of the elected invention, as such it is suggested that Applicant amends .

Priority
The present application is a 371 of PCT/EP2018/064920 filed on June 6, 2018, and claims priority to foreign application EPO EP17305662.3 filed on 06/06/2017

Claim Rejections – Improper Markush Group.
Claims 1-2 and 4-5 are rejected under Improper Markush Group.
The improper Markush Group Rejection is based on a judicially approved doctrine when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an “improper Markush grouping” if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use.  Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph).

In the instant case, the alternatives of a compound having the formula I of claim 1: 

    PNG
    media_image4.png
    88
    212
    media_image4.png
    Greyscale

encompass a wide variety of chemical species which are in different recognized physical classes, and would embrace different chemical compounds that do not share any single structural similarity between the species.
For instance: A and X encompass a myriad of functional groups which are so broad and diverse that each one of those will confer the above structure completely different structural and biological properties and will result in different class classification.  
These compounds lack unity of invention since they do not share a common utility and/or they do not share a substantial structural feature essential to that utility: In re Harnisch, 631 F.2d 716, 206 USPQ 300(CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984).

	NOTE: In order to overcome this rejection, Applicant should amend the above claims according to the CORE structure:

    PNG
    media_image5.png
    181
    288
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bair et. al. (US 2013/0273040).

For claims 1-2, Bair teaches a method of treating asthma (see [0073], [0208] and claim 27) comprising the administration of the compound:

    PNG
    media_image2.png
    118
    308
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    37
    190
    media_image3.png
    Greyscale

(See page 165, second compound from the top)


Claim Objections
Claims 6-7 are objected to in part as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to recite only the elected species (Compound 2).
Note that claim 6-7 are objected to in part herein insofar as it contains non-elected subject matter to which the prior art search has not yet been extended. That part which has been searched, however (consistent with the election of species requirement as previously discussed), would be allowable if the claim was amended in independent form including all the limitations of the base claim and any intervening claims, and to remove the currently non-elected subject matter (i.e. all the species except for Compound 2). 







Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Wu-Cheng Shen can be reached on 571 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 28, 2021.